Citation Nr: 0626866	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of February 2001, which awarded service connection 
for tinnitus and assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to June 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that there was no 
clear and unmistakable error in the February 2001 rating 
decision in assigning only a 10 percent evaluation for 
tinnitus. 


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating, effective October 4, 2000.  The veteran 
did not appeal that decision, and it became final.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran has failed to establish any kind of error of 
fact or law in the February 2001 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Clear and unmistakable error in the February 2001 rating 
decision has not been established.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this claim as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

Service connection for tinnitus was established in a February 
2001 rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2001).  
The veteran now claims that there is clear and unmistakable 
error in that decision in failing to award him a 10 percent 
evaluation for each ear.  

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides in pertinent part: "[P]revious determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 539 U.S. 926 (2003).  For clear and unmistakable 
error to exist either (1) the correct facts in the record 
were not before the adjudicator or (2) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
In addition, "the error must be 'undebatable' and of the 
sort 'which, had it not been made, would have manifestly 
changed the outcome at the time it was made.'"  Id. (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 91992) (en 
banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999) (expressly adopting "manifestly changed the outcome" 
language of Russell, supra).  

Under Diagnostic Code 6260 in effect at the time service 
connection was awarded, it provided that if tinnitus is shown 
to be recurrent, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  As of June 
13, 2003, Note 2 was added to that Diagnostic Code, which 
states that a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear 
or both ears, or in the head.  See also VAOPGCPREC 2-2003 
(May 22, 2003).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court had erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Citing U.S. Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id.  The 
Federal Circuit found that there was a lack of evidence in 
the record suggesting that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations and concluded that the Veterans Court had erred 
in not deferring to VA's interpretation.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260.  As such, the Board finds that clear and unmistakable 
error in the RO's February 2001 rating decision has not been 
established.  Essentially, the veteran has failed to 
establish any kind of error of fact or law in the February 
2001 rating decision, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Therefore, the 
veteran's claim must be dismissed.


ORDER

The claim for clear and unmistakable error in the February 
2001 rating decision, which awarded service connection for 
tinnitus and assigned a 10 percent evaluation, is dismissed 
without prejudice.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


